DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 5-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see Response, filed 27 April 2021, with respect to the rejection in view of Rieder have been fully considered and are persuasive. The examiner agrees with Applicant’s argument that driver (51) of Rieder is coupled to the two channels (181, 182) and does not “vibrate the multichannel flow tube in response to the drive signal” but vibrates channels 181 and 182. 
Takada is considered the closest prior art. Takada discloses a multichannel flow tube (1) comprising two or more fluid channels (104; fig. 1(ii)) formed by a tube perimeter wall (outer wall of tubular body 1) and one or more channel divisions (divisions between channels 104). However, Takada is silent on the effective diameter of the channels, the active tube length of the multichannel flow tube, or a particular relationship between the effective diameter and active tube length. Therefore, Takada does not disclose or suggest “the multichannel flow tube having an active tube length L, and an effective diameter deff of at least one of the two or more fluid channels being: deff ≤ L/25” as recited in claims 5-12 and 15-20.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852